         Case 1:20-cv-10284-DPW Document 27 Filed 10/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 JOHN BAKER, individually and on behalf of
 all others similarly situated,

                         Plaintiff,                     Case No. 1:20-cv-10284-DPW

 v.
                                                       STIPULATION OF SETTLEMENT
 PALMCO ADMINISTRATION, LLC d/b/a
 INDRA ENERGY, a New York limited
 liability company, PALMCO POWER PA,
 LLC d/b/a INDRA ENERGY, a
 Pennsylvania limited liability company, and
 PALMCO ENERGY PA, LLC d/b/a
 INDRA ENERGY, a Pennsylvania limited
 liability company, PALMCO ENERGY MA,
 LLC d/b/a INDRA ENERGY, a
 Massachusetts limited liability company,
 PALMCO POWER MA, LLC d/b/a
 INDRA ENERGY, a Massachusetts limited
 liability company,

                         Defendants.




       Plaintiff and Defendants, through their counsel, stipulate as follows:

       1.      Plaintiff filed this putative class action against Defendants.

       2.      Fed. R. Civ. P. 41(a)(1)(A)(ii) allows the parties to stipulate to the dismissal of an

action at any time. Rule 23(e) does not limit the right to stipulate to dismissal of this action

because it only applies to certified classes, and no class has been certified in this matter.

Likewise, the case does not involve any Receiver so as to implicate Rule 66.

       3.      Accordingly, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendants

agree that the action shall be dismissed in its entirety and with prejudice with respect to the

individual claims alleged by Plaintiff against Defendants. The claims of members of the alleged

class, if any, are dismissed without prejudice.


                                                  1
                                                                                    1031079\306801629.v1
              Case 1:20-cv-10284-DPW Document 27 Filed 10/14/20 Page 2 of 3




            4.      Plaintiff and Defendants further agree that each party is to bear his or its own

    attorney’s fees and costs.


                                                   Respectfully submitted,

    Dated: October 14, 2020

JOHN BAKER individually                                      PALMCO ADMINISTRATION,
and on behalf of all others similarly situated,              LLC, PALMCO POWER PA, LLC
                                                             and PALMCO ENERGY PA, LLC

                                                             By: Their Attorney


                                                             /s/ Steven E. DiCairano
By: _/s/       Patrick H. Peluso                             Steven E. DiCairano, BBO
One of Plaintiff’s Attorneys                                 #694228
                                                             HINSHAW & CULBERTSON
J. Steven Foley                                              LLP
Law Office of J. Steven Foley                                53 State Street
100 Pleasant Street #100                                     27th Floor
Worcester, Massachusetts 01609                               Boston, MA 02109
Telephone: 508-754-1042                                      617-213-7000
Facsimile: 508-739-4051                                      617-213-7001 (facsimile)
                                                             sdicairano@hinshawlaw.com
Steven L. Woodrow*
swoodrow@woodrowpeluso.com
Patrick H. Peluso*
ppeluso@woodrowpeluso.com
Stephen A. Klein*
sklein@woodrowpeluso.com
Woodrow & Peluso, LLC
3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class
* Pro Hac Vice




                                                      2
                                                                                      1031079\306801629.v1
         Case 1:20-cv-10284-DPW Document 27 Filed 10/14/20 Page 3 of 3




                                     Certificate of Service

       I hereby certify that, on the date indicated below, the foregoing document (and any
attachments or accompanying documents) was served via the Court’s CM/ECF System on
counsel for all parties who have appeared in this matter.


                                               /s/ Patrick H. Peluso

                                            Dated: October 14, 2020




                                               3
                                                                               1031079\306801629.v1
